                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

DEIDRA ELAINE FRANCIS,

              Plaintiff,

v.                                                Case No. 8:18-cv-2492-T-SPF

ANDREW M. SAUL,
Commissioner of the Social
Security Administration, 1

              Defendant.
                                          /

                                          ORDER

       Plaintiff seeks judicial review of the denial of her claim for a period of disability,

disability insurance benefits (“DIB”), and Supplemental Security Income (“SSI”). As the

Administrative Law Judge’s (“ALJ”) decision failed to employ proper legal standards, the

Commissioner’s decision is reversed.

       I.     Procedural Background

       Plaintiff filed an application for a period of disability, DIB, and SSI (Tr. 426, 428).

The Commissioner denied Plaintiff’s claims both initially and upon reconsideration (Tr. 103-

12, 113-22, 135-45, 146-56). Plaintiff then requested an administrative hearing (Tr. 241). Per

Plaintiff’s request, the ALJ held a hearing at which Plaintiff appeared and testified (Tr. 78-

102). Following the hearing, the ALJ issued an unfavorable decision finding Plaintiff not

disabled and accordingly denied Plaintiff’s claims for benefits on August 22, 2013 (Tr. 159-



1
 Andrew M. Saul became Commissioner of Social Security on June 17, 2019. Pursuant to
Rule 25(d) of the Federal Rules of Civil Procedure, Mr. Saul is substituted for Acting
Commissioner Nancy A. Berryhill as Defendant in this suit.
80). Subsequently, Plaintiff requested review from the Appeals Council, which the Appeals

Council granted and remanded her case back to the ALJ (Tr. 181-84). Following the second

hearing (Tr. 59-77), the ALJ issued an unfavorable decision on August 25, 2015 (Tr. 185-203).

The Appeals Council granted Plaintiff’s request for review and remanded her case back to an

ALJ (Tr. 210-13). Following the third hearing (Tr. 32-54), the ALJ issued an unfavorable

decision on November 6, 2017, finding Plaintiff not disabled and accordingly denied

Plaintiff’s claims for benefits (Tr. 12-24). Subsequently, Plaintiff requested review from the

Appeals Council, which the Appeals Council denied (Tr. 1-3). Plaintiff then timely filed a

complaint with this Court (Doc. 1). The case is now ripe for review under 42 U.S.C. §§ 405(g),

1383(c)(3).

       II.     Factual Background and the ALJ’s Decision

       Plaintiff, who was born in 1968, claimed disability beginning June 9, 2011 (Tr. 426,

428). Plaintiff obtained at least a high school education (Tr. 36, 174). Plaintiff’s past relevant

work experience included work as a data clerk (Tr. 23-24). Plaintiff alleged disability due to

degenerative arthritis, fibromyalgia, depression, coronary artery disease, and diabetes (Tr.

103, 113).

       In rendering the administrative decision, the ALJ concluded that Plaintiff met the

insured status requirements through December 31, 2016 and had not engaged in substantial

gainful activity since June 9, 2011, the alleged onset date (Tr. 17). After conducting a hearing

and reviewing the evidence of record, the ALJ determined Plaintiff had the following severe

impairments: degenerative joint disease, lumbar degenerative disc disease, fibromyalgia,

coronary artery disease, and carpal tunnel syndrome (Tr. 17). Notwithstanding the noted

impairments, the ALJ determined Plaintiff did not have an impairment or combination of


                                                2
impairments that met or medically equaled one of the listed impairments in 20 C.F.R. Part

404, Subpart P, Appendix 1 (Tr. 19). The ALJ then concluded that Plaintiff retained a

residual functional capacity (“RFC”) to perform sedentary work except she can occasionally

climb ladders, ropes, scaffolds, stairs, and ramps, balance, stoop, kneel, crouch, and crawl;

frequently handle, finger, feel, push/pull, reach in all directions, and operate foot controls;

needs to avoid concentrated exposure to hazards, humidity, irritants such as fumes, odors,

dusts, and gases, extreme cold and heat, excessive vibration, and excessive noise; and is

limited to jobs that can be performed using a handheld assistive device (Tr. 19-20). In

formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective complaints and

determined that, although the evidence established the presence of underlying impairments

that reasonably could be expected to produce the symptoms alleged, Plaintiff’s statements as

to the intensity, persistence, and limiting effects of her symptoms were not entirely consistent

with the medical evidence and other evidence (Tr. 20).

       Considering Plaintiff’s noted impairments and the assessment of a vocational expert

(“VE”), the ALJ determined Plaintiff is capable of performing her past relevant work (Tr. 23).

Accordingly, the ALJ found Plaintiff not disabled (Tr. 24).

       III.   Legal Standard

       To be entitled to benefits, a claimant must be disabled, meaning he or she must be

unable to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death, or which has lasted

or can be expected to last for a continuous period of not less than twelve months. 42 U.S.C.

§§ 423(d)(1)(A), 1382c(a)(3)(A). A “physical or mental impairment” is an impairment that

results from anatomical, physiological, or psychological abnormalities, which are


                                               3
demonstrable by medically acceptable clinical and laboratory diagnostic techniques. 42

U.S.C. §§ 423(d)(3), 1382c(a)(3)(D).

       The Social Security Administration, in order to regularize the adjudicative process,

promulgated the detailed regulations currently in effect. These regulations establish a

“sequential evaluation process” to determine whether a claimant is disabled. 20 C.F.R.

§§ 404.1520, 416.920. If an individual is found disabled at any point in the sequential review,

further inquiry is unnecessary. 20 C.F.R. §§ 404.1520(a), 416.920(a). Under this process, the

ALJ must determine, in sequence, the following: whether the claimant is currently engaged

in substantial gainful activity; whether the claimant has a severe impairment, i.e., one that

significantly limits the ability to perform work-related functions; whether the severe

impairment meets or equals the medical criteria of 20 C.F.R. Part 404 Subpart P, Appendix

1; and whether the claimant can perform his or her past relevant work. If the claimant cannot

perform the tasks required of his or her prior work, step five of the evaluation requires the

ALJ to decide if the claimant can do other work in the national economy in view of his or her

age, education, and work experience. 20 C.F.R. §§ 404.1520(a), 416.920(a). A claimant is

entitled to benefits only if unable to perform other work. Bowen v. Yuckert, 482 U.S. 137, 140-

42 (1987); 20 C.F.R. §§ 404.1520(g), 416.920(g).

       A determination by the Commissioner that a claimant is not disabled must be upheld

if it is supported by substantial evidence and comports with applicable legal standards. See 42

U.S.C. §§ 405(g), 1383(c)(3). Substantial evidence is “such relevant evidence as a reasonable

mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389,

401 (1971) (quoting Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938) (internal quotation

marks omitted)); Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996). While the court reviews


                                              4
the Commissioner’s decision with deference to the factual findings, no such deference is given

to the legal conclusions. Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066 (11th

Cir. 1994) (citations omitted).

       In reviewing the Commissioner’s decision, the court may not re-weigh the evidence or

substitute its own judgment for that of the ALJ even if it finds that the evidence preponderates

against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983). The

Commissioner’s failure to apply the correct law, or to give the reviewing court sufficient

reasoning for determining that he or she has conducted the proper legal analysis, mandates

reversal. Keeton, 21 F.3d at 1066. The scope of review is thus limited to determining whether

the findings of the Commissioner are supported by substantial evidence and whether the

correct legal standards were applied. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219,

1221 (11th Cir. 2002).

       IV.    Analysis

       Plaintiff argues here that the ALJ erred: (1) by rejecting the medical findings of

Plaintiff’s treating rheumatologist; (2) by not following the proper evaluation standards for

determining the severity and functional limitations in cases involving fibromyalgia as set forth

in Social Security Ruling (“SSR”) 12-2p; (3) by giving great weight to two consultative

examiners’ opinions; (4) by giving little weight to the nurse practitioner; and (5) by not

considering the opinion of treating physician Dr. Khin Latt. Upon a thorough review of the

record and the parties’ submissions, the Court finds that Plaintiff’s second assertion of error

warrants reversal and remand for further proceedings.

       Plaintiff argues that the ALJ did not properly consider the severity and functional

limitations of her fibromyalgia (Doc. 17 at 28-32). Specifically, Plaintiff contends that the


                                               5
ALJ failed to comply with SSR 12-2p, which sets forth how to determine whether a person

has the medically determinable impairment of fibromyalgia and, more pertinent to this case,

how to evaluate the severity and functional limitations in a case concerning fibromyalgia. See

SSR 12-2p, 2012 WL 3104869 (July 25, 2012). Defendant argues that the ALJ properly

evaluated the severity and functional limiting effects of Plaintiff’s fibromyalgia and that SSR

12-2p does not state that a diagnosis of fibromyalgia equates to any specific limitations or

disability (Doc. 17 at 33-35).

       Fibromyalgia “is ‘characterized primarily by widespread pain in the joints, muscles,

tendons, or nearby soft tissues that has persisted for at least 3 months.’” Laurey v. Comm’r of

Soc. Sec., 632 F. App’x 978, 987-88 (11th Cir. 2015) (quoting SSR 12-2). The Social Security

Administration (“SSA”) promulgated SSR 12-2p to provide guidance on how the SSA

develops evidence to establish that a person has a medically determinable impairment of

fibromyalgia and how it will evaluate this impairment in a disability claim. SSR 12-2p, 2012

WL 3104869, at *1. The ruling directs ALJs to consider fibromyalgia in the five-step

sequential evaluation process and instructs them on how to develop evidence and assess the

impairment in determining if it is disabling. When making an RFC determination, SSR 12-

2p states, an ALJ should “consider a longitudinal record whenever possible because the

symptoms of [fibromyalgia] can wax and wane so that a person may have ‘bad days and good

days.’” SSR 12-2p, 2012 WL 3104869, at *6. When determining whether a claimant can do

any past relevant work or other work that exists in significant numbers in the national

economy, SSR 12-2p instructs an ALJ to consider widespread pain or other symptoms

associated with fibromyalgia (such as fatigue) and to be alert to the possibility that there may

be exertion or nonexertional limitations, such as postural or environmental limitations, that


                                               6
may impact the analysis. Id. The ruling advises that “[i]f objective medical evidence does not

substantiate the person’s statements about the intensity, persistence, and functionally limiting

effects of symptoms,” the SSA will consider all of the record evidence, including the

claimant’s daily activities, medications or other treatments the person uses, or has used, to

alleviate symptoms, the nature and frequency of the person’s attempts to obtain medical

treatment for symptoms, and statements by third parties about the claimant’s symptoms. SSR

12-2p, 2012 WL 3104869, at *5.

       The ALJ did not dispute Plaintiff’s fibromyalgia diagnosis and concluded it was a

severe impairment (Tr. 17). However, the ALJ found that, while the Plaintiff’s medically

determinable impairments, including fibromyalgia, could reasonably be expected to produce

the alleged symptoms, her statements regarding the intensity, persistence, and limiting effects

of these symptoms were not entirely consistent with the medical evidence and other evidence

in the record (Tr. 20). Instead of then, as set forth in SSR 12-2p, sufficiently considering or

discussing Plaintiff’s symptoms in the context of her daily activities, medications or other

treatments, the nature and frequency of medical treatment, and statements by third parties,

the ALJ focused on Plaintiff’s symptoms not being substantiated by the objective evidence.

The objective evidence upon which the ALJ relied in discounting Plaintiff’s fibromyalgia-

related symptoms included, but was not limited to, a magnetic resonance imaging (MRI) scan

of Plaintiff’s lumbar spine from March 2011, which showed only mild osseous degenerative

changes (Tr. 777); x-rays of Plaintiff’s hands and hips from 2011, which note that the joint

spaces were preserved (Tr. 795); and a nerve conduction study in September 2012, which

showed normal motor and sensory nerves in the bilateral lower extremities (Tr. 923). See Tr.

21. The ALJ’s considerations of the objective evidence, however, do not comport with the



                                               7
fact that physical examinations for person’s with fibromyalgia will usually yield normal

results, e.g., a full range of motion, no joint swelling, as well as normal muscle strength and

neurological reactions. See Johnson v. Colvin, No. 1:14cv149-WS, 2015 WL 1931218, at *9

(N.D. Fla. Apr. 27, 2015) (citations omitted); Sarchet v. Chater, 78 F.3d 305, 307 (7th Cir.

1996) (“Since swelling of the joints is not a symptom of fibromyalgia, its absence is no more

indicative that the patient's fibromyalgia is not disabling than the absence of headache is an

indication that a patient's prostate cancer is not advanced.”). In fact, it is common in cases

involving fibromyalgia to find evidence of such examinations and testing in order to rule out

other disorders that could account for the person’s symptoms and signs. SSR 12-2p, 2012

WL 3104869, at *3; see also Somogy v. Comm’r of Soc. Sec., 366 F. App’x 56, 63 (11th Cir. 2010)

(the hallmark of fibromyalgia is “a lack of objective evidence” because it “often lacks medical

or laboratory signs, and is generally diagnosed mostly on an individual’s described

symptoms”).

       Undue emphasis on the lack of objective findings to substantiate a claimant’s

fibromyalgia-related reports constitutes error under well-established case law of this Circuit.

Witherell v. Berryhill, No. 8:17-cv-2806-T-CPT, 2019 WL 1397927, at *4 (M.D. Fla. Mar. 28,

2019). Here, the ALJ’s conclusory reasoning and repeated reference to objective medical

evidence demonstrates that he relied primarily—if not exclusively—on the objective medical

evidence. Moreover, the ALJ did not adequately consider (or even refer to) SSR 12-2p’s

framework for evaluating fibromyalgia when discounting Plaintiff’s statements regarding

intensity, persistence, and limiting effects of her symptoms. See, e.g., Catalan v. Berryhill, No.

8:17-cv-1425-T-30MAP, 2018 WL 4055340 (M.D. Fla. Aug. 9, 2018) (remanding where ALJ

failed to mention or follow SSR 12-2p’s criteria concerning fibromyalgia); Janeda v. Comm’r of


                                                8
Soc. Sec., No. 2:16-cv-803-FtM-MRM, 2018 WL 1282313 (M.D. Fla. Mar. 13, 2018)

(remanding where ALJ failed to consider claimant’s fibromyalgia pursuant to SSR 12-2p and

may have erred in evaluating her fibromyalgia); Morgan v. Comm’r of Soc. Sec., No. 8:14-cv-

305-T-DNF, 2015 WL 1311062 (M.D. Fla. Mar. 24, 2015) (remanding where ALJ failed to

mention or follow SSR 12-2p’s criteria concerning fibromyalgia). As such, the ALJ’s analysis

regarding Plaintiff’s fibromyalgia-related symptoms is inadequate, and the Court is unable to

determine whether the ALJ’s ultimate disability determination is supported by substantial

evidence. See Atkins v. Comm’r of Soc. Sec., No. 3:19-CV-142-J-MAP, 2019 WL 6838512, at

*3-5 (M.D. Fla. Dec. 16, 2019) (finding that, because the ALJ failed to consider claimant’s

fibromyalgia according to the criterion set forth in SSR 12-2p, the Court was unable to

determine whether the ALJ’s ultimate disability determination was supported by substantial

evidence); Cline v. Comm’r of Soc. Sec., No. 6:17-cv-1373-Orl-22-DCI, 2018 WL 1800861, at *4

(M.D. Fla. Mar. 29, 2018) (finding the ALJ’s conclusory reasoning demonstrated that he

relied primarily on the objective medical evidence, instead of the record as a whole, in

evaluating the testimony of the claimant and, as such, the ALJ’s credibility determination did

not comport with the requirements of SSR 12-2p). Accordingly, reversal and remand are

warranted.

       The remaining issues presented by Plaintiff need not be addressed because the case is

being remanded to the Commissioner for further consideration. See, e.g., Demench v. Sec’y of

Dep’t of Health & Human Servs., 913 F.2d 882, 884 (11th Cir. 1990) (declining to address

plaintiff’s remaining arguments due to conclusions reached in remanding the case); Jackson v.

Bowen, 801 F.2d 1291, 1294 n.2 (11th Cir. 1986) (stating that it is unnecessary to review other

issues raised on appeal where remand is required and such issues will likely be reconsidered


                                              9
in the subsequent proceedings); Bekiempis v. Colvin, No. 8:16-cv-192-T-27TGW, 2017 WL

459198, at *5 (M.D. Fla. Jan. 17, 2017) (finding it appropriate to pretermit discussion of two

other contentions raised by claimant in light of a remand, which would generate a new

decision).   On remand, the Commissioner should reassess the entire record, evaluate

Plaintiff’s fibromyalgia in accordance with SSR 12-2p, and provide sufficient reasons and

readily-identifiable evidentiary support for his decision.

        V.     Conclusion

        Accordingly, after consideration, it is hereby

        ORDERED:

         1. The decision of the Commissioner is reversed, and the case is remanded to the

Commissioner for further consideration in accordance with this opinion.

         2. The Clerk is directed to enter final judgment in favor of Plaintiff and close the

case.

        ORDERED in Tampa, Florida, on this 13th day of March 2020.




                                               10
